
	
		III
		112th CONGRESS
		2d Session
		S. RES. 437
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Kerry (for himself
			 and Mr. Brown of Massachusetts) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Boston College men’s ice
		  hockey team on winning its fifth National Collegiate Athletic Association
		  Division I Men’s Hockey Championship.
	
	
		Whereas, on April 7, 2012, Boston College won the 2012
			 National Collegiate Athletic Association (referred to in this preamble as the
			 NCAA) Division I Men’s Hockey Championship;
		Whereas the 2012 NCAA Division I Men’s Hockey Championship
			 is the fifth national championship for the Boston College Eagles men’s ice
			 hockey team;
		Whereas the 2012 NCAA Division I Men’s Hockey Championship
			 is the third national championship in the last 5 years for Boston College and
			 its head coach, Jerry York;
		Whereas Jerry York has the most wins of any active coach
			 in NCAA Division I Men’s Hockey;
		Whereas Father William P. Leahy, S.J., the President of
			 Boston College, and Gene DeFilippo, the Athletic Director of Boston College,
			 have shown great leadership in bringing athletic success to Boston
			 College;
		Whereas the semifinal games and final game of the NCAA
			 Division I Men’s Hockey Tournament are known as the Frozen
			 Four;
		Whereas junior goaltender Parker Milner was named the Most
			 Outstanding Player of the Frozen Four after allowing only 2 goals during the
			 entire NCAA Division I Men’s Hockey Tournament;
		Whereas Boston College finished the 2011–2012 men’s hockey
			 season on a 19-game winning streak, which is a single-season team
			 record;
		Whereas, on February 13, 2012, Boston College won its
			 third consecutive Beanpot Championship, defeating Boston University in sudden
			 death overtime by a score of 3 to 2;
		Whereas, on March 17, 2012, Boston College won its third
			 consecutive Hockey East Championship, defeating the University of Maine by a
			 score of 4 to 1;
		Whereas, on April 5, 2012, Boston College defeated the
			 University of Minnesota in a Frozen Four semifinal game by a score of 6 to 1 to
			 advance to the national championship game; and
		Whereas Boston College won the Frozen Four championship
			 game with a victory over Ferris State University by a score of 4 to 1: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication helped Boston College win the 2012 National Collegiate Athletic
			 Association Division I Men’s Hockey Championship; and
			(2)respectfully
			 requests that the Secretary of the Senate transmit an enrolled copy of this
			 resolution to—
				(A)Father William P.
			 Leahy, S.J., the President of Boston College;
				(B)Gene DeFilippo,
			 the Athletic Director of Boston College; and
				(C)Jerry York, the
			 head coach of the Boston College men’s ice hockey team.
				
